DETAILED ACTION
1.    This is a Final Office Action Correspondence in response to amendments/arguments filed for U.S. Application No. 15/701783 filed on November 18, 2020.

Response to Arguments
2.	The Applicant’s arguments have been considered but are not persuasive. 

	
	On Pg. 10-13 Applicant argues the amended limitations of claim 1.  

	Examiner replies that a new reference was introduced to teach these limitations. 



Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




5.	Claim(s) 1, 3-8, 10-16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable by Chakankar et al. U.S. Patent Application Publication No. 2019/0065322 (herein as ‘Chakankar’) and further in view of Seibel et al. U.S. Patent No. 8,661, 068 (herein as ‘Seibel’) and Morley et al. U.S. Patent No. 10,461,991 (herein as ‘Morley’).

As to claim 1 Chakankar teaches a system comprising: a distributed storage system (Fig. 1, Par. 104 Chakankar discloses a primary storage and secondary storage); and a metadata store coupled with the distributed storage system and the metadata store (Par. 0045 Chakankar discloses the metadata associated with the database); comprising: 
A processor (Par. 0021 Chakankar discloses a processor);
A memory (Par. 0021 Chakankar discloses a memory);
a plurality of data storage nodes, each data storage node comprising (Fig. 1, Par. 104 Chakankar discloses a primary storage and secondary storage);
Chakankar does not teach but Seibel disclose a first data storage device configured to store a read cache (Col. 3 Lines 35-40 Seibel discloses metadata cache that contains access request from different files);
Chakankar and Seibel are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the backup storage of Chakankar to include the 
Chakankar teaches and a first portion of a transaction log (Fig. 1, (102) Par. 0040 Chakankar discloses primary storage storing a transaction log file. Par. 0044 Chakankar discloses the transaction log sequence numbers);
Chakankar in combination with Seibel does not teach but Morley having a tail sequence of at least one transaction log entry (Col. 4 Lines 60-65 and Col. 5 Lines 1-4 Morley discloses the transaction containing a tail of transactions. The tail refers to transactions that have been recorded in a log but not yet been committed. The tail is seen as at least one transaction log entry);
Seibel teaches the read cache representing a current state of the metadata store and the current state of the metadata store being based on the transaction log (Col. 3 Lines 35-40 Seibel discloses metadata cache that contains access request from different files.  The read cache is seen as the metadata cache. The access request are seen as the transaction logs.  The metadata cache stores metadata objects.  The stored metadata objects are seen as the metadata store);
Chakankar and Morley are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the backup storage of Chakankar to include the tail transaction of Morley, to notify the system of transaction that have been received but not fully committed. The suggestion/motivation to combine is that it would be obvious to try in order to reduce the chance that data will be lost in the event the system fails (Col. 1 Lines 15-23 Morley).
Chakankar teaches and a second data storage device configured to store a second portion of the transaction log (Fig. 2 and Par. 0049 Chakankar discloses a secondary storage receiving and storage a segment of transaction log file);
and a database manager stored on the memory and executable by the processor, the database manager configured to: receive a storage request from a client; create a transaction log entry based on the storage request (Par. 0046 Chakankar discloses a user sends a command as a query request from the primary storage system to send the transaction log to the secondary storage system.  The transaction log entry is seen as the query request);
replicate the transaction log entry to the first portion of the transaction log on the first data storage device of each data storage node in the plurality of data storage nodes and in response to a first threshold event in association with first portion of the transaction log, migrate the first portion of the transaction log from the first data storage device to the second data storage device of each data storage nodes in the plurality of data storage nodes (Par. 0024 Chakankar discloses storing the log entry to one or more storage volumes of the primary storage. Storing the log entry to multiple storage volumes is seen as replicate the storage entry. Backup up the log data in the primary storage to the secondary storage is seen as migrate the first portion of the transaction log to the second data storage medium. Par. 0044 Chakankar discloses backing up data when a threshold event such as time (hourly, daily, weekly, monthly) has been reached. The primary storage contains the transaction file such as log sequence numbers);
Seibel teaches and in response to a second threshold event, in association with the second portion of the transaction log: create a snapshot of the read cache (Col. 23 Lines 5-10 Seibel discloses transferring data to the cache in response to the block entries exceeding a pre-determined threshold. The global cache is updated in response to the threshold. Col 13 Lines 15-22 Seibel discloses the snapshot copy maintains references to the data in the global cache. Therefore updating data causes that data to be updated in the global cache and the snapshot thus is updated to maintain references to updated data in the global cache.  The updated snapshot is seen as creating a snapshot); 
and copy the snapshot of the read cache to the second data storage device of each data storage node in the plurality of data storage nodes (Fig. 6 and Col. 11 Lines 42-50 Seibel discloses the snapshot copy (270 node) sharing data with the working file (250 node).  The working file is seen as a second storage node. Col. 23 Lines 5-10 Seibel discloses transferring data to the cache and updating the working file in response to the block entries exceeding a pre-determined threshold).

As to claim 3 Chakankar in combination with Seibel and Morley teaches each and every limitation of claim 1.
In addition Chakankar teaches to replicate the transaction log entry, the database manager is further configured to: store the transaction log entry in the first portion of the transaction log of a first data storage node (Fig. 1, (102) Par. 0040 Chakankar discloses primary storage storing a transaction log file);
and update the first portion of the transaction log on a subset of the plurality of data storage nodes, wherein the subset of the plurality of data storage nodes comprises a majority of data storage nodes of the plurality of data storage nodes (Par. 0029 Chakankar discloses using incremental backups to update the primary storage and secondary storages of the data and transaction log file).

As to claim 4 Chakankar in combination with Seibel and Morley teaches each and every limitation of claim 3.
In addition Chakankar teaches wherein the first portion of the transaction log is updated on the subset of the plurality of data storage nodes prior to the first portion of the transaction log entry being updated on remaining data storage nodes of the plurality of data storage nodes (Par. 0042 and Par. 0044 Chakankar discloses performing incremental backup on the primary storage and updating the secondary storages. Updating the primary storage and secondary storage is seen as updating the storage nodes prior to the transaction log being updated on the remaining data storage since the primary storage and secondary storage are part of the data storage).

As to claim 5 Chakankar in combination with Seibel and Morley teaches each and every limitation of claim 1.
In addition Seibel teaches wherein the first data storage device comprises a solid- state drive (Par. 0068 Seibel discloses the first storage is a solid state memory).
	
As to claim 6 Chakankar in combination with Seibel and Morley teaches each and every limitation of claim 1.
	In addition Chakankar teaches wherein the second data storage device comprises a hard disk drive (Par. 0065 Chakankar discloses the secondary storage is a hard disk).

As to claim 7 Chakankar in combination with Seibel and Morley teaches each and every limitation of claim 1.
In addition Chakankar teaches wherein the storage request comprises a request to store, retrieve, update, or delete a data object (Par. 0046 Chakankar discloses the database receives a request to retrieve data).


As to claim 8 Chakankar teaches a method comprising: 
receiving, at a first data storage node of a plurality of data storage nodes in a metadata store, a storage request from a client (Par. 0046 Chakankar discloses a user sends a command as a query request from the primary storage system to send the transaction log to the secondary storage system.  The transaction log entry is seen as the query request);
creating, on a first data storage device of the first data storage node, a transaction log entry based on the storage request (Par. 0046 Chakankar discloses a user sends a command as a query request from the primary storage system to send the transaction log to the secondary storage system.  The transaction log entry is seen as the query request);
Chakankar does not teach but Seibel disclose the first data storage device storing a read cache  (Col. 3 Lines 35-40 Seibel discloses metadata cache that contains access request from different files); 
the reach cache representing a current state of the metadata store and the current state of the metadata store being based on a transaction log (Col. 3 Lines 35-40 Seibel discloses metadata cache that contains access request from different files.  The read cache is seen as the metadata cache. The access request are seen as the transaction logs.  The metadata cache stores metadata objects.  The stored metadata objects are seen as the metadata store);
Chakankar and Seibel are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the backup storage of Chakankar to include the storage maintenance of Seibel, to notify the system storage requirements to prevent performance degradation due to processing overhead. The suggestion/motivation to combine is that it would be obvious to try in order to increase optimal performance of the access to metadata of the file system (Par. 0005 Seibel).

replicating the transaction log entry to a first portion of a transaction log stored on the first data storage device of each data storage node in the plurality of data storage nodes (Par. 0024 Chakankar discloses backup the data in the primary storage to the secondary storage. Par. 0044 Chakankar discloses backing up data when a threshold event such as time (hourly, daily, weekly, monthly) has been reached. The primary storage contains the transaction file such as log sequence numbers).
Chakankar does not teach but Morley the first portion of the transaction log having at tail sequence of at least one transaction log entry (Col. 4 Lines 60-65 and Col. 5 Lines 1-4 Morley discloses the transaction containing a tail of transactions. The tail refers to transactions that have been recorded in a log but not yet been committed. The tail is seen as at least one transaction log entry);
Chakankar and Morley are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the backup storage of Chakankar to include the tail transaction of Morley, to notify the system of transaction that have been received but not fully committed. The suggestion/motivation to combine is that it would be obvious to try in order to reduce the chance that data will be lost in the event the system fails (Col. 1 Lines 15-23 Morley).
Chakankar teaches and in response to a first threshold event, in association with the first potion of the transaction log, migrating the first portion of the transaction log from the first data storage device to a second data storage device of each data storage node in the plurality of data storage nodes the second data storage medium storing a second portion of the transaction log (Par. 0024 Chakankar discloses storing the log entry to one or more storage volumes of the primary storage. Storing the log entry to multiple storage volumes is seen as replicate the storage entry. Backup up the log data in the primary storage to the secondary storage is seen as migrate the first portion of the transaction log to the second data storage medium. Par. 0044 Chakankar discloses backing up data when a threshold event such as time (hourly, daily, weekly, monthly) has been reached. The primary storage contains the transaction file such as log sequence numbers);
Seibel teaches and in response to a second threshold event, in association with the second portion of the transaction log: create a snapshot of the read cache (Col. 23 Lines 5-10 Seibel discloses transferring data to the cache in response to the block entries exceeding a pre-determined threshold. The global cache is updated in response to the threshold. Col 13 Lines 15-22 Seibel discloses the snapshot copy maintains references to the data in the global cache. Therefore updating data causes that data to be updated in the global cache and the snapshot thus is updated to maintain references to updated data in the global cache.  The updated snapshot is seen as creating a snapshot);
and copy the snapshot of the read cache to the second data storage device of each data storage node in the plurality of data storage nodes (Fig. 6 and Col. 11 Lines 42-50 Seibel discloses the snapshot copy (270 node) sharing data with the working file (250 node).  The working file is seen as a second storage node. Col. 23 Lines 5-10 Seibel discloses transferring data to the cache and updating the working file in response to the block entries exceeding a pre-determined threshold).


As to claim 10 Chakankar in combination with Seibel and Morley teaches each and every limitation of claim 8.
In addition Chakankar teaches wherein replicating the transaction log entry further comprises: updating the first portion of the transaction log on a subset of the plurality of data storage nodes, wherein the subset of the plurality of data storage nodes comprises a majority of data storage nodes of the plurality of data storage nodes (Fig. 1, (102) Par. 0040 Chakankar discloses primary storage storing a transaction log file. Par. 0029 Chakankar discloses using incremental backups to update the primary storage and secondary storages).

As to claim 11 Chakankar in combination with Seibel and Morley teaches each and every limitation of claim 10.
In addition Chakankar teaches further comprising updating the first portion of the transaction log on the subset of the plurality of data storage nodes prior to updating the first portion of the transaction log entry on remaining data storage nodes of the plurality of data storage nodes (Par. 0042 and Par. 0044 Chakankar discloses performing incremental backup on the primary storage and updating the secondary storages. Updating the primary storage and secondary storage is seen as updating the storage nodes prior to the transaction log being updated on the remaining data storage).

As to claim 12 Chakankar in combination with Seibel and Morley teaches each and every limitation of claim 8.
In addition Seibel teaches wherein the first data storage device comprises a solid- state drive (Par. 0068 Seibel discloses the first storage is a solid state memory).

As to claim 13 Chakankar in combination with Seibel and Morley teaches each and every limitation of claim 8.
In addition Chakankar teaches wherein the second data storage medium comprises a hard disk drive (Par. 0065 Chakankar discloses the secondary storage is a hard disk).

As to claim 14 Chakankar in combination with Seibel and Morley teaches each and every limitation of claim 8.
In addition Chakankar teaches wherein the storage request comprises a request to store, retrieve, update, or delete a data object (Par. 0046 Chakankar discloses the database receives a request to retrieve data).

As to claim 15 Chakankar teaches a system comprising: 
One or more processors (Par. 0021 Chakankar discloses a processor);
A database manager stored on a memory and executable by the one or more processors (Par. 0021 Chakankar discloses a memory);
the database manager comprising;
means for receiving, at a first data storage node of a plurality of data storage nodes in a metadata store, a storage request from a client; means for creating, on a first data storage device of the first data storage node, a transaction log entry based on the storage request (Par. 0046 Chakankar discloses a user sends a command as a query request from the primary storage system to send the transaction log to the secondary storage system.  The transaction log entry is seen as the query request);
the first data storage device storing a read cache (Col. 3 Lines 35-40 Seibel discloses metadata cache that contains access request from different files);
the reach cache representing a current state of the metadata store and the current state of the metadata store being based on a transaction log (Col. 3 Lines 35-40 Seibel discloses metadata cache that contains access request from different files.  The read cache is seen as the metadata cache. The access request are seen as the transaction logs.  The metadata cache stores metadata objects.  The stored metadata objects are seen as the metadata store);
Chakankar and Seibel are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the backup storage of Chakankar to include the storage maintenance of Seibel, to notify the system storage requirements to prevent performance degradation due to processing overhead. The suggestion/motivation to combine is that it would be obvious to try in order to increase optimal performance of the access to metadata of the file system (Par. 0005 Seibel).
Chakankar teaches means for replicating the transaction log entry in a first portion of the transaction log stored on the first data storage device of each data storage node in the plurality of data storage nodes (Par. 0024 Chakankar discloses backup the data in the primary storage to the secondary storage. Par. 0044 Chakankar discloses backing up data when a threshold event such as time (hourly, daily, weekly, monthly) has been reached. The primary storage contains the transaction file such as log sequence numbers);
Chakankar does not teach but Morley teaches the first portion of the transaction log having tail sequence of at least one transaction log entry (Col. 4 Lines 60-65 and Col. 5 Lines 1-4 Morley discloses the transaction containing a tail of transactions. The tail refers to transactions that have been recorded in a log but not yet been committed. The tail is seen as at least one transaction log entry);
Chakankar and Morley are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the backup storage of Chakankar to include the tail transaction of Morley, to notify the system of transaction that have been received but not fully committed. The suggestion/motivation to combine is that it would be obvious to try in order to reduce the chance that data will be lost in the event the system fails (Col. 1 Lines 15-23 Morley).
Chakankar teaches and means for migrating the first portion of the transaction log, in response to a first threshold event in association with the first portion of the transaction log, from the first data storage device to a second data storage device of each data storage node in the plurality of data storage nodes the second data storage medium storing a second portion of the transaction log (Par. 0024 Chakankar discloses storing the log entry to one or more storage volumes of the primary storage. Storing the log entry to multiple storage volumes is seen as replicate the storage entry. Backup up the log data in the primary storage to the secondary storage is seen as migrate the first portion of the transaction log to the second data storage medium. Par. 0044 Chakankar discloses backing up data when a threshold event such as time (hourly, daily, weekly, monthly) has been reached. The primary storage contains the transaction file such as log sequence numbers);
Means for creating a snapshot of the read cache (Col. 23 Lines 5-10 Seibel discloses transferring data to the cache in response to the block entries exceeding a pre-determined threshold. The global cache is updated in response to the threshold. Col 13 Lines 15-22 Seibel discloses the snapshot copy maintains references to the data in the global cache. Therefore updating data causes that data to be updated in the global cache and the snapshot thus is updated to maintain references to updated data in the global cache.  The updated snapshot is seen as creating a snapshot);
and copying the snapshot of the read cache in response to a second threshold event in association with the second portion of the transaction log, to the second data storage device of each data storage node in the plurality of data storage nodes (Fig. 6 and Col. 11 Lines 42-50 Seibel discloses the snapshot copy (270 node) sharing data with the working file (250 node).  The working file is seen as a second storage node. Col. 23 Lines 5-10 Seibel discloses transferring data to the cache and updating the working file in response to the block entries exceeding a pre-determined threshold).
As to claim 17 Chakankar in combination with Morley and Seibel teaches each and every limitation of claim 15.
In addition Chakankar teaches wherein to replicate the transaction log entry, the system further comprises: means for updating the first portion of the transaction log on a subset of the plurality of data storage nodes, wherein the subset of the plurality of data storage nodes comprises a majority of data storage nodes of the plurality of data storage nodes (Fig. 1, (102) Par. 0040 Chakankar discloses primary storage storing a transaction log file. Par. 0029 Chakankar discloses using incremental backups to update the primary storage and secondary storages).

As to claim 18 Chakankar in combination with Morley and Seibel teaches each and every limitation of claim 17.
In addition Chakankar teaches further comprising means for updating the first portion of the transaction log on the subset of the plurality of data storage nodes prior to updating the first portion of the transaction log entry on remaining data storage nodes of the plurality of data storage nodes (Par. 0042 and Par. 0044 Chakankar discloses performing incremental backup on the primary storage and updating the secondary storages. Updating the primary storage and secondary storage is seen as updating the storage nodes prior to the transaction log being updated on the remaining data storage).

As to claim 20 Chakankar in combination with Morley and Seibel teaches each and every limitation of claim 15.
In addition Chakankar teaches wherein the second data storage device comprises a hard disk drive (Par. 0065 Chakankar discloses the secondary storage is a hard disk).


6.	Claim(s) 2, 9, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable by Chakankar et al. U.S. Patent Application Publication No. 2019/0065322 (herein as ‘Chakankar’) in combination with Seibel et al. U.S. Patent No. 8,661, 068 (herein as ‘Seibel’), Morley et al. U.S. Patent No. 10,461,991 (herein as ‘Morley’) and further in view of Hendry et al. U.S. Patent No. 9,396,131 (herein as ‘Hendry’).

As to claim 2 Chakankar in combination with Seibel and Morley teaches each and every limitation of claim 1.
Chakankar does not teach but Hendry teaches wherein the database manager is further configured to: in response to the second threshold event in association with the second portion of the transaction log, copy the second portion of the transaction log to a transaction log object in the distributed storage system; and delete the second portion of the transaction log on the second data storage device of each data storage node in the plurality of data storage nodes (Col. 5 Lines 15-17 Hendry discloses removing data objects from the secondary storage to the third data storage.  The third data storage is the offloaded data storage which is a remote storage).
Chakankar and Hendry are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the backup storage of Chakankar to include the storage maintenance of Hendry, to notify the system storage requirements to prevent performance degradation due to processing overhead. The suggestion/motivation to combine is that it would be obvious to try to efficiently transfer and request data from a first storage to another storage device (Col. 1 Lines 15-20 Hendry).


As to claim 9 Chakankar in combination with Morley and Seibel teaches each and every limitation of claim 8.
Chakankar does not teach but Hendry teaches in response to the second threshold event in association with the second portion of the transaction log, migrating the second portion of the transaction log from the second data storage medium to a transaction log object in a distributed storage system (Col. 5 Lines 15-17 Hendry discloses removing data objects from the secondary storage to the third data storage.  The third data storage is the offloaded data storage which is a remote storage).
Chakankar and Hendry are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the backup storage of Chakankar to include the storage maintenance of Hendry, to notify the system storage requirements to prevent performance degradation due to processing overhead. The suggestion/motivation to combine is that it would be obvious to try to efficiently transfer and request data from a first storage to another storage device (Col. 1 Lines 15-20 Hendry).


As to claim 16 Chakankar teaches each and every limitation of claim 15.
Chakankar does not teach but Hendry teaches further comprising means for migrating a second portion of the transaction log, in response to a second threshold event, in association with the second portion of the transaction log, from the second data storage medium to a transaction log object in a distributed storage system (Col. 5 Lines 15-17 Hendry discloses removing data objects from the secondary storage to the third data storage.  The third data storage is the offloaded data storage which is a remote storage).
Chakankar and Hendry are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the backup storage of Chakankar to include the storage maintenance of Hendry, to notify the system storage requirements to prevent performance degradation due to processing overhead. The suggestion/motivation to combine is that it would be obvious to try to efficiently transfer and request data from a first storage to another storage device (Col. 1 Lines 15-20 Hendry).


As to claim 19 Chakankar teaches each and every limitation of claim 15.
Chakankar does not teach but Hendry teaches wherein the first data storage device comprises a solid- state drive (Col. 2 Lines 42-45 Hendry discloses the first storage is a solid state memory).
Chakankar and Hendry are analogous art because they are in the same field of endeavor, transaction processing. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the backup storage of Chakankar to include the storage maintenance of Hendry, to notify the system storage requirements to prevent performance degradation due to processing overhead. The suggestion/motivation to combine is that it would be obvious to try to efficiently transfer and request data from a first storage to another storage device (Col. 1 Lines 15-20 Hendry).



Conclusion
7. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.M/  February 24, 2021Examiner, Art Unit 2159     
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159